I am in entire disagreement with *Page 423 
the conclusions reached by Justice WIEST in reference to the powers and duties of the State board of agriculture. If his opinion is to prevail we will have completely overturned the well settled policy of the State relative to the management and control of the University and of the Agricultural College. These institutions of learning are very close to the hearts of the people of Michigan. They have made of them the most unique organizations known to the law, in this, that they are constitutional corporations created for the purpose of independently discharging State functions. The people are themselves the incorporators; the boards that control them are responsible only to the people who elect them; they are independent of every other department of the State government. Exercising these functions in this manner, it was quite inevitable that they should come into conflict with the State administrative board to which the legislature has delegated authority to intervene in the affairs and direct the policy of every State institution. Thus this controversy has arisen.
As viewed by the plaintiff, the question involved is whether the State board of agriculture shall continue to exclusively manage the affairs of the college as provided by the Constitution, or surrender its rights to the State administrative board. As it appears to the defendant, the question is whether it may not exercise general supervisory control over funds received by the college by way of appropriations from the legislature without invading the constitutional rights of the State board of agriculture.
The State board of agriculture stands on the same constitutional footing as the board of regents of the University. The progress which our University has made is due in large measure to the fact that the framers of the Constitution of 1850 wisely provided against legislative interference by placing its exclusive management in the hands of a constitutional board *Page 424 
elected by the people. The underlying idea was that the best results would be attained by centering the responsibility in one body independent of the legislature and answerable only to the people. See Sterling v. Regents of University, 110 Mich. 382
(34 L.R.A. 150). For this reason the Constitution gave the regents the absolute management of the University, and the exclusive control of all funds received for its use. This court has so declared in numerous decisions. People v. Regents ofUniversity, 4 Mich. 98; Weinberg v. Regents of University,97 Mich. 254; Sterling v. Regents of University, supra; Regents ofUniversity v. Auditor General, 167 Mich. 444.
The policy thus consistently upheld by the court has proven so satisfactory to the people that in the constitutional convention of 1908 similar action was taken with reference to the Agricultural College. The State board of agriculture was made a constitutional body; it was given the sole management of the affairs of the college and exclusive control of all of its funds. At this time a part of the college funds was received by way of appropriations from the legislature. In providing that the State board of agriculture should have control of the affairs of the college and the funds devoted to its use, the Constitution makes no exception as to funds from any particular source; it says, "All funds." But the contention of my Brother WIEST that moneys appropriated by the legislature are not college funds in the constitutional sense, is answered by Mr. Justice GRANT in Weinberg v. Regents of University, supra.
"When the State appropriates money to the University it passes to the regents, and becomes the property of the University, to be expended under the exclusive direction of the regents, and passes beyond the control of the State through its legislative department."
There is, however, a distinction between funds received *Page 425 
by way of appropriations and other college funds. The appropriation may be upon condition that the money shall be used for a specific purpose, or upon any other condition that the legislature can lawfully impose. The language used in some previous decisions of this court in reference to this question seems to have been misunderstood. For instance, the following:
"In making appropriations for its support, the legislature may attach any conditions it may deem expedient and wise, and the regents cannot receive the appropriation without complying with the conditions." Weinberg v. Regents of University,97 Mich. 246, 254.
Clearly, in saying that the legislature can attach to an appropriation any condition which it may deem expedient and wise, the court had in mind only such a condition as the legislature had power to make. It did not mean that a condition could be imposed that would be an invasion of the constitutional rights and powers of the governing board of the college. It did not mean to say that, in order to avail itself of the money appropriated, the State board of agriculture must turn over to the legislature management and control of the college, or of any of its activities. This logically leads us to a consideration of the character of the condition attached to the appropriation involved in the instant case. Is it a condition that the legislature had power to make? The appropriation (Act No. 308, Pub. Acts 1923) is subject to two conditions, first, that the money appropriated shall be used for the specific purpose of carrying on co-operative agricultural extension work under the provisions of an act of congress, known as the "Smith-Lever act (38 U.S. Stat. p. 372)," and second, that it "shall be used * * * subject to the general supervisory control of the State administrative board."
It is not an easy matter to separate a supervisory control of the expenditure of money for extension work *Page 426 
from a control of the work itself. Whatever meaning the legislature intended the term "general supervisory control" to import, there is no question as to the interpretation given to it by the State administrative board. It appears in the following resolution adopted on July 10, 1923:
"1. That the general supervision of the extension work of the Michigan Agricultural College, together with the authority to hire county agents and all other employees and to prescribe their duties and fix their salaries, be placed by the State board of agriculture by proper resolution, in the hands of the dean of agriculture of the college.
"2. That county agents receive their entire salaries and expenses from the Federal government, the State, or the several counties of the State, but from no other source.
"3. That the dean of agriculture submit to this board immediately a revised budget of salaries and expenses based under the Smith-Lever act, the United States department of agriculture, and the State and county appropriations, and if these funds are insufficient to carry on the work as outlined, the matter be referred to this board for further attention."
From the above resolutions it will be noted that, exercising its legislative right to "general supervisory control," the State administrative board proposes to take the extension work entirely out of the hands of the board of agriculture and give it over to a dean of the college. In this the State administrative board is assuming to exercise authority vested by the Constitution solely in the board of agriculture. It is not a question as to the wisdom of the method proposed by the administrative board. The business policy and management of all of the affairs of the college belongs to the State board of agriculture. The people, speaking through their Constitution, have so decreed. It is also proposed to reject contributions from county farm bureaus, amounting to $191,489, on the theory that it is not only unlawful but a bad business policy *Page 427 
to allow the bureaus to pay a part of the salaries of employees engaged in extension work. It may be so, but the right to accept or reject contributions to carry on any college activity is a matter to be determined exclusively by the State board of agriculture. The legislature cannot interfere nor can it delegate any authority to the administrative board which it, itself, does not possess. My Brother WIEST justifies the delegation of such authority by the legislature on the ground that it is a part of the present-day legislative policy in carrying out a modern system of State finance. The efficiency of the present system may well be conceded, but it cannot be applied to the affairs of the University or the College, because the Constitution forbids it. The legislative enactments quoted by my Brother, as giving the State administrative board the right to intervene in the affairs of State institutions and direct their expenditures, all relate to institutions over which the legislature has control. The Agricultural College and the University of Michigan are constitutionally immune from such legislation. The legislature has no control over them.
General supervisory control was not a meaningless term with the legislature. As Justice WIEST points out, it had been applied in other appropriation acts of the same session. It was understood to mean that it conferred the right not only to control the expenditure of the money, but to direct the work for which the appropriation was made. It is evident that the legislature intended to confer just such power on the State administrative board as it assumed to exercise in relation to this appropriation. In doing so, it exceeds its powers. This being true, the question arises, Does the unconstitutional provision of the statute nullify the whole act? To hold that it does, we must assume that the legislature would not have made the appropriation except for the fact that the money was to be expended under the general supervisory *Page 428 
control of the State administrative board. The main purpose of the legislature was to grant an appropriation to the college to enable it to carry on its extension work in co-operation with the Federal authorities. A previous legislature had committed the State to that policy. The appropriation was made to support one of the most important activities of the college. In making it the legislature was but obeying the mandate of the Constitution that it should grant appropriations for the support of the college and its various activities (Art. 11, § 10, Const. 1909). It had become a fixed habit with this legislature to confer upon the administrative board general supervisory control over all appropriations. As has been heretofore pointed out, this appears from the various acts enacted at this same session. It is not reasonable to assume, therefore, that it intended the appropriation to fail if for any reason the State administrative board could not exercise a general supervisory control over its expenditure. As we have indicated, the appropriation was necessary to carry on the very important work of taking the college to the people. Its purpose was mainly to benefit those who could not reside at the college. The legislature did not want this work to fail; it knew that an appropriation was necessary if it were to be continued. The main purpose was the appropriation. The supervisory control was but incidental, due to the legislative policy. In these circumstances, we think that the legislature did not intend the appropriation to fail and that the attempt to confer unconstitutional authority on the State administrative board did not nullify the balance of the act. See State Board of Agriculture v. Auditor General, 180 Mich. 349;  Moreland v. Millen, 126 Mich. 381.
It follows that the State board of agriculture is entitled to the appropriation subject to the condition that it shall be used for the purpose specified. It is *Page 429 
the undoubted right of the administrative board to see that the condition is complied with. We understand that the plaintiff is willing to accept the appropriation on these terms. If so, the money should be paid.
It has been suggested that only by following the fund into the hands of the board of agriculture can the administrative board compel a compliance with the condition as to the manner of its expenditure. As we have pointed out, when the money appropriated passes into the hands of the State board of agriculture, it becomes college property, and is thereafter under the exclusive control of that board, but must be used for the purpose for which it was granted. The proper method of compelling a compliance with the condition that the money shall be expended for the purpose specified will readily suggest itself to the administrative board and its legal advisor.
In view of some statements that have been made, we are led to say that in the action it has taken with reference to the affairs of the college, the State administrative board has been but following out the directions of the legislature in the belief that the greatest efficiency will follow the supervision by the State of all appropriations. But, as we have said, the system adopted, which has apparently produced most satisfactory results when applied to other State institutions, cannot be followed into the business management of the Agricultural College. The Constitution forbids it. The history of the struggles of the University of Michigan for this constitutional policy, under which it has attained its present high standing, may be read in Sterling v. Regents of University, supra, and cases there cited. The same policy has been adopted for the Agricultural College, and in upholding it we are consistently following the Constitution as interpreted by all of the previous decisions *Page 430 
of this court. For these reasons I concur in the result reached by Mr. Justice MOORE.
The writ of mandamus will issue to the auditor general, but without costs.
CLARK, C.J., and SHARPE and STEERE, JJ., concurred with McDONALD, J.